BOARDS OF EDUCATION MUST LET ALL CONTRACTS FOR ERECTING ANY PUBLIC BUILDINGS OR MAKING ANY IMPROVEMENTS UPON A BASIS OF SEALED PROPOSALS TO THE LOWEST RESPONSIBLE BIDDER AS REQUIRED BY 70 O.S. 5-123 [70-5-123], PROVIDED, A SCHOOL DISTRICT IS NOT PROHIBITED FROM ERECTING A BUILDING OR MAKING IMPROVEMENTS ON A FORCE ACCOUNT BASIS. THE FORCE ACCOUNT BASIS MEANS THAT A DISTRICT IN SO ERECTING OR IMPROVING USES ITS OWN EMPLOYEES AND PURCHASES ITS OWN MATERIALS AND LEASES THE NECESSARY EQUIPMENT UNDER THE SUPERVISION OF THE DISTRICT. CITE: 70 O.S. 5-106 [70-5-106] (COMPETITIVE BIDDING) (RICHARD F. BERGER) ** FORCED ACCOUNTS ** ** FORCED ACCOUNTS ** ** SEE: OPINION NO. 95-031 (1995) **